Name: Commission Regulation (EEC) No 2216/93 of 5 August 1993 amending Regulation (EEC) No 1513/93 increasing to 200 000 tonnes the quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/38 Official Journal of the European Communities 6. 8 . 93 COMMISSION REGULATION (EEC) No 2216/93 of 5 August 1993 amending Regulation (EEC) No 1513/93 increasing to 200 000 tonnes the quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1513/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of barley to be exported to all third countries. Customs export formalities must be completed during the period 1 July to 30 November 1993 . 2. The regions in which the 200 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (2), Whereas Commission Regulation (EEC) No 1513/93 (3), as last amended by Regulation (EEC) No 2179/93 (4), opened a standing invitation to tender for the export of 50 000 tonnes of barley held by the Danish intervention agency ; whereas, in a communication of 22 July 1993 , Denmark informed the Commission of the intention of its intervention agency to increase by 1 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened should be increased to 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1513/93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EEC) No 1513/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7 . 1993, p. 76. (') OJ No L 150 , 22. 6. 1993 , p. 15. (4) OJ No L 195, 4. 8 . 1993, p. 30. 6. 8 . 93 Official Journal of the European Communities No L 197/39 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Jylland 176 078 Sjaelland 23 586'